GRIMES, Judge.
The Tax Assessor of Collier County assessed a parcel of appellant’s property for the year 1973 at $8,601,700. After unsuccessfully exhausting the administrative remedies, the appellant brought suit contending that the amount of the assessment was arbitrary and discriminatory and grossly in excess of its fair market value. At the non-jury trial, appellant’s expert witness gave his opinion of the value to be $4,544,000. There was also evidence that in March of 1973 appellant gave an option for the sale of the property at a price of $5,300,000. At the conclusion of the appellant’s case, the court granted the appellees’ motion for involuntary dismissal and entered judgment against the appellant.
Assessors are accorded wide discretion in the valuation of property for taxation purposes. Harbond, Inc. v. Anderson, Fla.App.2d, 1961, 134 So.2d 816. Though their assessments are presumed to be correct, the presumption is rebuttable. See Dean v. Palm Beach Mall, Inc., Fla. 1974, 297 So.2d 298.
 The appellant made a prima facie case sufficient to overcome the presumption. At that point in the trial, there had been no evidence introduced in support of the assessment. Hence, the motion for dismissal should not have been granted.
Reversed and remanded for a new trial.
McNULTY, C. J., and HOBSON, J., concur.